Citation Nr: 1715726	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-03 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include adjustment disorder and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse




ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1999 to October 2003. 

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A claim for service connection for PTSD was received in February 2010.  In August 2015, the Board, pursuant to Clemons v. Shinseki,	 23 Vet. App. 1, 5-6 (2009), recharacterized the issue on appeal to include service connection for an acquired psychiatric disorder, to include PTSD, depression, and adjustment disorder, and remanded the issue for additional development.

As will be explained below, given the findings as to the claim for service connection for PTSD, because there is sufficient competent lay and medical evidence to decide the issue of service connection with respect to the claimed PTSD, and to avoid unnecessary delay in adjudicating this issue, the Board is bifurcating the issue of service connection for an acquired psychiatric disorder into two separate issues - entitlement to service connection for PSTD and entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include adjustment disorder and depression (which is remanded herein).  The case has been recharacterized as set forth in the title page above.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (noting that it is permissible for VA to bifurcate a claim of entitlement to service connection based on direct service connection and presumptive service connection) (en banc); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion).

The Board is remanding the issue of service connection for an acquired psychiatric disorder (other than PTSD) for additional development.  With respect to the issue of service connection for PTSD, pursuant to the August 2015 Board remand instructions, VA treatment records were obtained and associated with the claims file.  In December 2015 correspondence, the agency of original jurisdiction (AOJ) requested that the Veteran identify the names, addresses, and approximate dates of treatment for all private and VA healthcare providers who had treated him for the claimed acquired psychiatric disorders and complete a separate VA Form 21-4142 for each non-VA provider.  No response to the December 2015 letter has been received from the Veteran.    

The Veteran was afforded VA examinations in August 2015 and January 2016 to assist in determining the nature and etiology of the claimed acquired psychiatric disorder.  As discussed below, the Board finds that, with respect to the issue of service connection for PTSD, the August 2015 and January 2016 VA examination reports were thorough and adequate and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the prior Board remand orders with respect to the issue of service connection for PTSD.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In May 2015, the Veteran and his spouse testified at a personal hearing at the VA RO in St. Petersburg, Florida (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issue of service connection for an acquired psychiatric disorder (other than PTSD), to include adjustment disorder and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDING OF FACT

The Veteran does not have, and has not had at any time proximate to or during the course of this appeal, current diagnosed PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the RO provided notice to the Veteran in March 2010, prior to the initial adjudication of the claim in August 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, a copy of the May 2015 Board hearing transcript, and lay statements.  

Pursuant to the August 2015 remand instructions, the AOJ (in a December 2015 letter), requested that the Veteran identify the names, addresses, and approximate dates of treatment for all private and VA healthcare providers who had treated him for the claimed acquired psychiatric disorders and complete a separate VA Form 21-4142 for each non-VA provider.  No response to the December 2015 letter has been received from the Veteran.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  As such, the Board finds that VA has made every reasonable effort to obtain all records relevant to the issue of service connection for PTSD decided herein.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 
580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).    

The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in August 2010, August 2015, and January 2016.  In a December 2010 notice of disagreement, the Veteran contended that the August 2010 VA examination report was inaccurate.  The Veteran indicated that he did not seek treatment for PTSD before he filed his claim because he was incarcerated and unable to go to VA.  The Veteran noted that his father-in-law is a veteran and recognized the problems the Veteran was having and encouraged him to seek treatment.  The Veteran further contended that the reason he did not report any psychiatric problems during service is because service members "who had problems were weak," he wanted to make it to the end of service, and "a couple of drinks would take the edge off and let him sleep a little." 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  While the Veteran has expressed disagreement with the August 2010 VA examiner's findings, the Veteran has not provided a specific argument or evidence concerning the professional competence of the VA examiner; therefore, the examiner is presumed competent.  See Rizzo, 580 F.3d at 1290-1291.  Further, as will be discussed in detail below, the Board does not find that the Veteran did not have psychiatric symptomatology prior to 2010, but rather that the weight of the evidence of record does not support a finding that the Veteran has a current diagnosis PTSD for VA compensation purposes.   

As such, the Board finds that the August 2010, August 2015, and January 2016 VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of service connection for PTSD.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted psychiatric testing, and provided opinions with supporting rationale.  

The Veteran and his spouse testified at a May 2015 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, as pertinent to the issue decided herein (service connection for PTSD), during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal, what was generally required for service connection, and suggested the importance of submitting a medical nexus opinion relating the current psychiatric symptoms to a current diagnosis and service or the in-service stressor events.  

The Veteran and his spouse presented evidence of symptoms of PTSD and testified as to onset of the reported symptoms and symptoms during service.  Further, the Veteran was provided VA examinations that provide additional evidence on the question of whether there is a current diagnosis of PTSD.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) and have not identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection for PTSD

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016).  

In this case, as discussed below, the Board finds that the weight of the evidence is against a finding that the Veteran has current PTSD; therefore, it cannot be a "chronic disease" under 38 C.F.R.	 § 3.309(a) (2016) and the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2016) do not apply. 

The Veteran contends that the claimed PTSD is related to active service, specifically seeing two burnt bodies on the side of the road while driving in a convoy in Kuwait and Iraq as well as repeatedly being required to wait in a Conex box with other service members during bomb attacks.  The Veteran contends that he was in constant fear for his life and the rest of his unit.  The Veteran contends that he can still smell the burnt dead bodies that he witnessed.  See May 2015 statements in support of claim for service connection for PTSD, May 2015 Board hearing transcript.

In a December 2010 notice of disagreement, the Veteran reported that his father-in-law is a veteran and recognized the problems the Veteran was having and encouraged him to seek treatment.  In a September 2011 written statement, the Veteran's spouse reported that the Veteran is unable to maintain employment due to his PTSD.  The Veteran's spouse reported that they no longer sleep in the same bedroom due to the Veteran's deployment related nightmares.  In a December 2011 written statement, the Veteran contended that, while deployed, he saw various disturbing images and smells that caused the claimed PTSD.

At the May 2015 Board hearing, the Veteran and his spouse testified as to the Veteran's ongoing psychiatric symptoms since deployment to Kuwait and Iraq.  The Veteran testified that he finally sought help in 2010, but had been coping with psychiatric symptoms since returning from Southwest Asia.  The Veteran testified that he had been diagnosed with PTSD and prescribed psychiatric medication. 

First, after a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran has current diagnosed PTSD consistent with either the DSM-IV or DSM-5.  38 C.F.R. § 4.125.  Although the record reflects that the Veteran treated for PTSD symptoms, the Board finds that the weight of the evidence is against a finding that the Veteran has a diagnosis of PTSD for VA compensation purposes.  See 38 C.F.R. § 3.304(f); see also 38 C.F.R. § 4.125(a) (2014) (stating that the diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV)); 38 C.F.R. § 4.125(a) (2016) (stating that the diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-5)). 

August 2010 VA treatment records note a positive PTSD screen.  An August 2010 VA treatment record notes an assessment of severe symptoms of PTSD.  A September 2010 VA treatment record notes PTSD symptoms.  An assessment of rule out PTSD was rendered.  

April and May 2015 VA psychiatric treatment records note that the Veteran "continues to seek a diagnos[i]s of PTSD," but one was not rendered.  The VA treatment records note that the Veteran requested to be diagnosed with PTSD, but the treating VA psychiatrist declined to do so at that time.  The VA psychiatrist noted that the Veteran's invalidation of screening tools, lying about substance use, and noncompliance with treatment recommendations made treatment extraordinarily challenging.  April 2015 VA treatment records note that the Veteran invalidated psychiatric screening tools by answering in the extreme to all questions posed - the Veteran answered "extreme" or "daily" to all symptoms of depression and PTSD on assessment, denying only suicidal ideation.  The April and May 2015 VA treatment records note diagnostic impressions based on DSM-5 diagnostic criteria of unspecified depression/anxiety disorders (rule out adjustment disorder with multiple attribute decision making (MADM) versus personality disorder-related versus PTSD versus substance induced versus phase of life problem), rule out unspecified personality disorder (antisocial traits prominent), rule out malingering, alcohol use disorder, cannabis use disorder, and opioid use disorder.    

The Veteran was afforded VA examinations in August 2010, August 2015, and January 2016 to assist in determining the nature and etiology of the claimed psychiatric disorder.  The August 2010 VA examiner opined that the Veteran did not meet the DSM-IV criteria for PTSD.  The VA examiner noted that the severe PTSD symptoms noted in a clinical context as reported in an August 2010 VA treatment record were made by assessment based on the Veteran's subjective report of symptoms, with no thorough, objective assessment of PTSD or response-style conducted.  The VA examiner noted that PTSD was not diagnosed in the current examination because the Veteran's mental health history and the results of objective testing did not conform to DSM-IV guidelines for the diagnosis of PTSD in the context of external incentive (i.e., disability benefits).    

The August 2010 VA examiner noted that, although the Veteran has received psychopharmacological treatment associated with reported symptoms of PTSD, the receipt of treatment is not a diagnostic criteria for PTSD, nor is there evidence in the published empirical literature that a diagnosis of PTSD is at least as likely as not to be valid because one receives regular treatment associated with it.  The VA examiner further noted that empirical research has shown that the diagnostic judgments of mental health professionals, in the absence of objective psychological testing, can be unreliable.

The August 2015 VA examination report notes that no diagnosis of PTSD following psychiatric evaluation.  The VA examiner noted that objectively assessed response bias in the current examination (a score that exceeded the recommended cut score on a two-alternative forced-choice test) precluded a valid psychometric assessment of the Veteran's current symptomatology.  In the absence of a documented diagnosis of PTSD in the records, objective findings of PTSD that can be deemed psychometrically valid in the current examination, or the provision of or the ability to obtain corroborative information from impartial third paries, the VA examiner indicated that an opinion regarding a diagnosis of PTSD could not be offered to a reasonable degree of professional certainty at that time.  The August 2015 VA examiner noted that the lack of diagnosis, medical opinion, and rationale rendered were based on DSM-5 and DSM-IV and other professional guidelines, the claims file, and the current examination.     

The January 2016 VA examination report notes that, while the Veteran has a stressor (present in Iraq war zone) related to fear of hostile military or terrorist activity that was adequate to support a diagnosis of PTSD, the Veteran did not meet the full criteria for PTSD.  The January 2016 VA examiner noted that this lack of current diagnosis was based on DSM-5 and other professional guidelines, the claims file, and the current psychiatric examination. 

The August 2010, August 2015, and January 2016 VA examiners based their finding that the Veteran did not have a current diagnosis of PTSD on review of the claims file, interview of the Veteran, thorough psychiatric examination, and the DSM-IV and DSM-5 and other professional guidelines.  The VA examiners had the requisite medical expertise to render this conclusion.  As such, the Board finds the August 2010, August 2015, and January 2016 VA examination reports to be highly probative. 

As mentioned above, while the record includes VA psychiatric treatment records, they do not demonstrate a current diagnosis of PTSD consistent with the DSM-IV or DSM-5.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).  The weight of the evidence in this case is against finding a PTSD disability at any point during the claim period or a recent diagnosis prior to the filing of the claim for service connection.  

To the extent that the Veteran, his spouse, or his father-in-law attribute the psychiatric symptoms that the Veteran has experienced to a claimed diagnosis of PTSD, the Veteran, spouse, and father-in-law, as lay persons, are competent to report any psychiatric symptoms experienced (by the Veteran) or observed (witnessed firsthand by the Veteran's spouse and father-in-law); however, the Veteran and family members, as lay people, are not competent to diagnose a psychiatric disability because the diagnosis of PTSD requires medical expertise and falls outside the realm of common knowledge of a lay person.  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  The Introduction to the DSM-IV specifically provides a "Cautionary Statement" that the "proper use of [the DSM-IV classification criteria] requires specialized clinical training that provides both a body of knowledge and clinical skills," and that the "purpose of the DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose . . . ."  A diagnosis not conforming to DSM-IV or DSM-5 criteria or that does not show the findings on a report that supports the diagnosis is not adequate and requires further substantiation.  See 38 C.F.R. § 4.125(a).

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of PTSD in accordance with the DSM-IV or DSM-5 criteria as required under 38 C.F.R.	 § 4.125(a); therefore, service connection for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Finally, service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R.		 § 3.317(a)(1) (2016).  

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The service personnel records reflect that the Veteran was deployed in Kuwait in 2003, which constitutes service in the Southwest Asian Theater of operations.  As such, the Veteran is a "Persian Gulf veteran" as defined by 38 C.F.R. § 3.317.  

The Board has bifurcated and is remanding the remaining issue of service connection for an acquired psychiatric disorder (other than PTSD) for additional development, which includes questions as to the presence of a current psychiatric disorder.  As such, the Board will not address whether the claimed psychiatric symptoms are manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness at this time.  The Board will address this theory of entitlement in a later decision if the benefits sought on appeal are not granted by the AOJ upon remand.  See Locklear, 24 Vet. App. 311; Tyrues, 23 Vet. App. at 178-79.


ORDER

Service connection for PTSD is denied.


REMAND 

Service Connection for an Acquired Psychiatric Disorder (Other than PTSD)

VA treatment records reflect psychiatric diagnoses of alcohol dependence, cannabis dependence, adjustment disorder, and depression.  See August 2010 to June 2015 VA treatment records.  Pursuant to the August 2015 Board remand instructions, the Veteran was afforded a VA examination in January 2016 to assist in determining the nature and etiology of the claimed acquired psychiatric disorders.  The January 2016 VA examiner diagnosed the Veteran with current psychiatric disorders of bereavement (attributable to a close friend dying in December 2015), alcohol use disorder, and cannabis use disorder.  The VA examiner concluded that the Veteran does not meet the criteria for PTSD (denied herein), depression, or an adjustment disorder.  

Direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C.A. § 1110 (West 2014) and 38 U.S.C.A. § 105(a) (2016) either for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Primary alcohol abuse disability means an alcohol abuse disability arising from voluntary and willful drinking to excess.  Id.  

The Board finds that, while the January 2016 VA examiner addressed whether the Veteran had a current acquired psychiatric disorder, other than bereavement (attributable to a post-service event), alcohol use disorder, and cannabis use disorder, at the time of the examination, the examiner did not address whether the Veteran had a diagnosed acquired psychiatric disorder, other than alcohol or drug dependence, at any time proximate to or during the course of this appeal.  See Romanowsky, 26 Vet. App. 289 (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).  The January 2016 VA examiner did not address, as directed by the August 2015 Board remand instructions, the diagnoses of adjustment disorder and depression found in the VA treatment records and did not provide an etiological opinion regarding those diagnoses.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to whether any acquired psychiatric disorders (diagnosed during or proximate to the appeal period), other than drug and alcohol dependence (or PTSD denied herein), were incurred in or caused by active service.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83.     

Accordingly, the issue of service connection for an acquired psychiatric disorder (other than PTSD), to include adjustment disorder and depression, is REMANDED for the following action:

1.  Arrange for the claims file to be reviewed by the VA examiner who prepared the January 2016 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of any diagnosed acquired psychiatric disorders (other than PTSD or alcohol or drug dependency).  The VA examiner should review the claims folder and then offer the following opinions with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that the Veteran had a diagnosed acquired psychiatric disorder (other than PTSD or drug or alcohol dependency) at any time during or proximate to the appeal period?  The examiner should reconcile the lack of current diagnosis with the VA treatment records dated throughout the appeal period noting diagnoses of adjustment disorder and depression.

For any acquired psychiatric disorder (other than PTSD or alcohol or drug dependency) that the examiner finds to have been present at any time during or proximate to the appeal period, is it at least as likely as not (50 percent or greater probability) that each current acquired psychiatric disorder (manifested during any part of the appeal period) was incurred in or caused by active service?  

2.  Then, readjudicate the issue of service connection for an acquired psychiatric disorder (other than PTSD).  If any aspect of the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


